Citation Nr: 0516053	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  04-38 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for cervical 
degenerative disc disease, claimed as neck pain.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim, in pertinent 
part, for service connection for neck pain, severe headaches, 
hearing loss, and tinnitus, and awarded the veteran service 
connection for PTSD with a 30 percent evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that the veteran submitted a letter from his 
private physician, G.M., M.D., who stated that he had treated 
the veteran since 1986.  Therefore, the Board finds that the 
complete medical records from G.M., M.D. showing treatment 
for the veteran are needed.

The Board also notes that the veteran's Separation 
Qualification Record indicates he was a rifleman in service.  
The veteran's service medical records also reveal that the 
veteran was injured in service as a result of combat, showing 
that the veteran was likely exposed to loud noises while in 
service.  The veteran also alleges that he currently has 
hearing loss and tinnitus as a result of acoustic trauma 
sustained in service.  A July 2003 letter from his private 
physician, G.M., M.D., shows that the veteran suffers from 
bilateral hearing loss and tinnitus.  Therefore, a VA 
examination is necessary to determine the etiology of the 
veteran's hearing loss and tinnitus and whether his current 
disabilities are related to service.

In regard to the veteran's claim of service connection for 
headaches, a January 1945 service medical record shows the 
veteran complaining of headaches.  The veteran returned to 
receive medical treatment two more times that month 
complaining of persistent headaches.  The veteran alleges 
that he continues to have headaches and his disability is 
related to service.  The Board finds that a VA examination is 
necessary to determine the nature and etiology of the 
veteran's headaches and whether his disability is related to 
service.

Further, the veteran claims that his current neck pain, which 
he specified to be a diagnosis of cervical degenerative disc 
disease, is related to the injuries he sustained in combat 
while in service.  The Board notes that 38 U.S.C.A. § 1154(b) 
requires the VA to accept as sufficient proof of service 
connection any satisfactory lay evidence of service 
incurrence in a case when the veteran was engaged in combat.  
As the veteran's service medical records show that he was 
engaged in and injured in combat, the Board finds that a VA 
examination is necessary to determine whether the veteran's 
current cervical degenerative disc disease, claimed as neck 
pain, is related to his in-service injuries as a result of 
combat.

Finally, the Board notes that the veteran submitted a letter 
from a private physician, J.G., M.D., which alleges that the 
veteran's PTSD symptoms have increased in severity.  However, 
the findings in the letter are not adequate to appropriately 
rate the veteran's claim for an evaluation in excess of 30 
percent for PTSD.  Therefore, a VA examination is necessary 
to determine the severity of the veteran's PTSD.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or non-
VA, which treated him for headaches, 
hearing loss, tinnitus, and cervical 
degenerative disc disease or neck pain 
since service, and names and addresses of 
all medical care providers, VA or non-VA, 
which treated him for PTSD since October 
2002.  These should specifically include 
records from Dr. M. and Dr. G.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order that he 
is provided the opportunity to obtain and 
submit those records for VA review.

2.  Then, the veteran should be afforded 
VA examinations to determine the nature 
and etiology of the claimed headaches, 
hearing loss, tinnitus, and cervical 
degenerative disc disease (neck pain).  
The veteran should also be afforded a VA 
mental health examination to determine 
the severity of his PTSD.  The claims 
folder, to include a copy of this REMAND, 
must be made available to and reviewed by 
the physicians.  A notation to the effect 
that this record review took place should 
be included in the reports of the 
physician.  Each physician performing an 
examination on the veteran is to sign 
their report using their complete title, 
and indicating their medical specialty.  
All indicated tests and studies are to be 
performed, and all potential diagnoses 
should be either confirmed or rejected.  
The examinations should address the 
following:

Examinations for Headaches, 
Hearing Loss, Tinnitus, and 
Cervical Degenerative Disc 
Disease (Neck Pain)
Based upon the examination 
results and the review of the 
claims folder, the examiners 
should indicate whether it is 
at least as likely as not that 
any headaches, hearing loss, 
tinnitus or cervical 
degenerative disc disease (neck 
pain) had its onset during 
military service.  Adequate 
reasons and bases are to be 
included with any opinion 
rendered.

Psychiatric (PTSD) Examination
All clinical manifestations of 
the veteran's service-connected 
PTSD should be reported in 
detail.  The examiner should 
provide an opinion concerning 
the degree of social and 
industrial impairment resulting 
from the veteran's service-
connected PTSD and any 
psychiatric disorder 
etiologically related thereto.  
The examiner should also assign 
a Global Assessment of 
Functioning (GAF) score, 
consistent with the DSM IV, 
based on the veteran's service-
connected PTSD and any 
psychiatric disorder 
etiologically related thereto.  
The examiner should explain 
what the assigned score 
represents.  The complete 
rationale for all opinions 
expressed must be provided in 
the examination report

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  When the above development has been 
completed, the RO should readjudicate 
the issue on appeal based on a de novo 
review of all pertinent evidence.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran the requisite opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


